Case 2:19-cv-13657-VAR-DRG ECF No. 8 filed 04/29/20                   PageID.56     Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN




Blake Manufacturing, Inc.,

                                   Plaintiff(s),

v.                                                     Case No. 2:19−cv−13657−VAR−DRG
                                                       Hon. Victoria A. Roberts
TruLife, Inc.,

                                   Defendant(s).




                                  CLERK'S ENTRY OF DEFAULT

Party in Default: TruLife, Inc.

     The default of the party named above for failure to plead or otherwise defend is entered.



                                      Certificate of Service

   I hereby certify that on this date a copy of the foregoing notice was served upon the parties
and/or counsel of record herein by electronic means or first class U.S. mail.

                                                   DAVID J. WEAVER, CLERK OF COURT


                                               By: s/ S Osorio
                                                   Deputy Clerk

Dated: April 29, 2020
